Citation Nr: 1715793	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hearing loss in the left ear.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2010 hearing at the Nashville RO.  This transcript has been associated with the claims file.  In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) and instructed the AOJ to obtain any additional information concerning the Veteran's attempt at re-enlistment in October 1995 at Jacksonville, Florida.  In June 2014, VA's Appeals Management Center (AMC) sent the Veteran a letter which requested that he provide information regarding his attempt to re-enlist in October 1995, but he did not respond.  In September 2014, the AOJ issued a Supplemental Statement of the Claim noting that no additional evidence has been received.  

In December 2014, the Board remanded the matter to the AOJ again.  Specifically, the Board directed the AOJ to contact the National Personnel Records Center (NPRC),  the VA Records Management Center (RMC), and any other appropriate entity to obtain the Veteran's service records documenting his attempts to re-enlist in October 1995 at Jacksonville, Florida.  Following this remand, although the AOJ contacted the RMC, it did not contact the NPRC.  

Unfortunately, this appeal is REMANDED again to the AOJ.  VA will notify the appellant if further action is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  

As noted above, the December 2014 remand instructed the AOJ to obtain any and all records concerning the Veteran's attempt to re-enlist in October 1995 at Jacksonville, Florida.  In December 2015 and January 2016, the AMC contacted the RMC to obtain the Veteran's service treatment records and records about the Veteran's attempted re-enlistment.  In January and March 2016, the RMC notified the AMC that it conducted multiple searches of their files for all of the Veteran's records, to include the claims folder and the service treatment records, but the records were unavailable.  In July 2016, the Veteran was notified by the AOJ that his service treatment records were unavailable, but no reference was made to any records pertaining to his attempts to re-enlist in the military.  A Formal Finding of Unavailability was not associated with the claims file.  In addition, the AOJ did not contact the NPRC as directed in the Board's remand Order. 

The Board observes that compliance with its remand directives is not discretionary.  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Because the AOJ did not comply with all of the terms of the Board's most recent remand of this appeal in December 2014, another remand is required. 

In August 2016, the Veteran had indicated that he had copies of his medical records and that he would send them in as soon as possible.  No records have been received.  However, the Board finds that the Veteran should be contacted and asked to submit any service treatment records, to include records pertaining to his attempt to reenlist in October 1995 that he may have in his possession.

Under 38 C.F.R. § 3.159 (c)(2), VA will make as many requests as necessary to obtain relevant records from a Federal department or agency.  VA may end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the National Personnel Records Center (NPRC) and any other appropriate entity to request the complete service records pertaining to the Veteran's attempted reenlistment at Jacksonville, Florida in October 1995.  A copy of any request(s) sent to the NPRC and any other appropriate entity, and any reply, to include any records obtained, should be included in the claims file.

The AOJ must document attempts to locate the records, notify the Veteran of the search results, identify which records cannot be obtained, briefly explain the efforts made to obtain those records, briefly describe any further action to be taken with respect to the claim, and notify the Veteran that he is responsible for providing the evidence.  A copy of any letter(s) sent to the Veteran should be included in the claims file.

2.  Contact the Veteran and request that he submit copies of any service treatment records, to include records pertinent to his October 1995 reenlistment attempt that he has in his possession.

3. If the requested records are not available, a Formal Finding on the Unavailability of the records should be issued and associated with the claims file.  

4.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case to the Veteran which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




